Case 19-41658-bem       Doc 16     Filed 09/19/19 Entered 09/19/19 12:24:51         Desc Main
                                   Document     Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                      )
                                               )      Case No. 19-41658-BEM
            Malena G. Cripe                    )
                                               )      Chapter 13
                         Debtor.               )

                       CERTIFICATE OF MANNER OF SERVICE

   I hereby certify that I have this day served the Chapter 13 Plan (Doc. 6) by placing same
   in an envelope with adequate First Class postage affixed and depositing same in the
   United States Mail in accordance with Fed. R. Bankr. P. 7004 and addressed to following
   parties:

   Americredit Financial Services, Inc. dba GM Financial
   Attn: Mandy Youngblood
   PO Box 183853
   Arlington, TX 76096

   Americredit Financial Services, Inc.
   Daniel E. Berce – CEO
   801 Cherry St Suite 3600
   Fort Worth, TX 76102

   This the 19th day of September, 2019.

                                                              /s/
                                                              Dan Saeger
                                                              Attorney for Debtor
                                                              Georgia Bar No. 680628
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   dan@whitfieldcountylaw.com
